Citation Nr: 1433291	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a cervical spine disability, to include associated neurological symptoms of the upper extremities.  

3.  Entitlement to service connection for a thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities.  

4.  Entitlement to service connection for a bilateral foot disability. 

5.  Entitlement to service connection for a right knee disability. 









REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Augusta, Maine, on brokerage for the RO in Detroit, Michigan, which retains original jurisdiction.  The issues have been re-characterized slightly to accurately reflect the nature of the claims before VA.     

The entire claims file was reviewed in this case, to include all VA electronic claims systems. 

The issues of entitlement to service connection for a neck disability, a mid and low back disability, a bilateral upper and lower extremity disability, a bilateral foot disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A January 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in June 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  As discussed in the remand below, the Veteran's Social Security Administration (SSA) records have not been associated with the file.  However, there is no indication that such records would be relevant to the Veteran's service connection claim for bilateral hearing loss.  

The Veteran has never asserted that he receives SSA disability benefits for his hearing loss, and the remaining evidence of record does not indicate the receipt of disability benefits for hearing loss.  Many years after the Veteran's SSA disability benefits were awarded, he reported he did not have a diagnosis of hearing loss.  As such, the Board finds that SSA records would not be relevant to the Veteran's service connection claim for bilateral hearing loss and that the Veteran is not prejudiced by adjudication of this claim in the absence of SSA records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran's VA and private treatment record show no indication of complaints, symptoms, or treatment related to hearing loss.  The Veteran has reported he does not have a current diagnosis of hearing loss.  There is no indication in the evidence of record that the Veteran has a bilateral hearing loss disability.  The Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorder.  Therefore, an examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran asserts he is entitled to service connection for bilateral hearing loss because he was exposed to loud noises from gun and mortar fire during his time in service.  For the reasons that follow, the Board finds service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence of record does not show the Veteran has a current hearing loss disability.  The Veteran submitted a January 2009 hearing loss questionnaire in support of his service connection claim.  On the questionnaire, he reported he did not have a current diagnosis of hearing loss.  While he reported that his ears "used to buzz and ring after being on the range" during training in service, he did not report any current symptoms of hearing problems.  

The VA and private treatment records included in the evidence of record do not show any complaints, symptoms, diagnoses or treatment related to hearing loss or any type of ear problem.  In the many authorization forms he submitted, he did not indicate that he sees any VA or private provider for treatment of hearing loss.  There is no other indication in the evidence of record that the Veteran has a current hearing loss disability.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

As the evidence of record does not show the Veteran has a current hearing loss disability, the first element of his service connection claim is not met.  The Board finds that as the claimed disability of hearing loss is not shown, there can be no grant of service connection.  See Rabideau v. Derwinski, supra.  As the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Veteran's service connection claims for a disabilities affecting the cervical spine/upper extremities, thoracolumbar spine/lower extremities, the feet, and  right knee must be remanded for further development.  



The evidence of record includes a June 2003 letter from the Social Security Administration (SSA) notifying the Veteran that he had been found disabled as of November 1999 and was therefore awarded disability benefits.  No copy of the SSA disability determination or any other records from the SSA are included in the claims file.  The Veteran's SSA disability records may be relevant to the above service connection claims, as the evidence of record shows treatment for each of these current disabilities, and these disabilities may form the basis of the Veteran's SSA disability award.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992).  
 	
The Veteran's March 2014 appellate brief asserts that medical records from Dr. Le Ban have not been requested by VA.  Furthermore, the brief notes that although records from Beaumont Hospital were requested by VA, the claims file contains no response from the hospital or determination as to the availability of those records.    Additionally, in a June 2010 statement the Veteran identified several private treatment providers, including a series of chiropractors, and the dates of treatment by each provider.  The evidence of record does not reflect any attempt by VA to secure authorization forms for these providers from the Veteran to obtain these records.  VA should attempt to obtain all relevant private clinical documentation which could be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain and associate with the claims file a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

2. Contact the Veteran and confirm the information and dates as to all treatment by health care providers whose records have not already been provided to VA. Upon receipt of the requested information and any additional waivers, if necessary, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) and a formal finding of unavailability of such records should be placed in the claims file.  

3. After completion of the above and any other development deemed necessary, the RO should readjudicate the above claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


